Citation Nr: 0725400	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-37 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had verified active duty from May 1943 to 
December 1945; he also had three years of prior service.  His 
decorations include a Silver Star and a Bronze Star Medals 
with service in the Ardennes, Central Europe, and Rhineland 
Campaigns.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
individual unemployability.

The Board previously granted the veteran's motion to have 
this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2006).



FINDINGS OF FACT

1.  The veteran's service-connected disability is hearing 
loss rated as 60 percent disabling.

2.  The veteran's voluntarily retirement was not due to his 
hearing loss disability.

3.  The veteran's service connected-disability does not 
preclude employment consistent with his education and 
occupational experience. 



CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in September 2005 the RO notified the 
veteran of the evidence needed to substantiate his claim for 
TDIU.  This letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the September 2005 VCAA 
letter contained a notation that the veteran was to send VA 
with any additional information or evidence that pertained to 
his claim.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the September 2005 letter.  However, 
the veteran did not provide notice about the evidence needed 
to establish a rating (other than a TDIU) or notice regarding 
an effective date until a July 2006 letter.  Since the claim 
is being denied, no rating is being given and no effective 
date is being set.  He is, therefore, not prejudiced by the 
inferred notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced).  In any event the absence of 
notice on the rating or effective date elements is generally 
not prejudicial to a claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  There has been no allegation of prejudice 
in this case.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent a VA examination for TDIU 
in April 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in TDIU claims

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's policy is to award TDIU in all cases where service 
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2006).  
The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service or Undersecretary for 
Benefits for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Factual Background

The veteran's separation qualification record shows that he 
completed three years of high school and had civilian 
experience as a shipping clerk.

In a January 1964 letter, Dr. Gerard Grassi stated that he 
had treated the veteran on various occasions between 1945 and 
1955 for some throat and ear trouble.  He stated that the 
veteran's ears became progressively worse.

In March 1997, the veteran presented to a VA medical center 
for an audiological evaluation.  The diagnosis was no useable 
hearing past 3,000 Hertz (Hz) and marked mixed hearing loss 
in lower frequencies.  

In August 2004 the veteran underwent a VA audiological 
examination.  The examiner concluded that the veteran's 
hearing loss was mixed bilaterally.  In the right ear, he had 
severe hearing loss at 500 Hz and profound hearing loss at 
4000 Hz.  For the left ear, the veteran's hearing was 
moderately severe at 500 Hz, severe at 1000 and 2000 Hz and 
profound at 3000 and 4000 Hz.

On the authorized audiological evaluation in August 2004 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
90
105+
105+
LEFT
60
70
70
95
100

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

In April 2005 the veteran presented to the VAMC for an 
audiological evaluation.  The examination revealed severe to 
profound mixed hearing loss in the right ear and moderate to 
profound hearing loss in the left ear.

In an October 2005 correspondence, the Rochester, New York 
Bureau of Human Resource Management stated that the veteran 
was a maintenance worker who took voluntary retirement in 
April 1988.  In December 1990, the veteran ended his 
temporary assignment.  The veteran did not lose any time in 
the 12 months preceding his last date of employment due to 
disability.  

In April 2006 the veteran underwent a VA audiological 
examination.  

On the authorized audiological evaluation, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
80
100
105
LEFT
45
50
75
100
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 percent in the left ear.  
The examiner concluded that the veteran had mixed bilateral 
hearing loss that was severe.  The examiner also concluded 
that the veteran's current hearing loss did not preclude him 
from obtaining or maintaining gainful employment.

In a March 2007 statement, the veteran stated that his 
hearing loss has increased to the extent that when even using 
two hearing aides he found it difficult to function during 
his daily routine.  The veteran noted that during his 
employment he had lost no time due to his disability.

Analysis

The veteran's service-connected disability is bilateral 
hearing loss at a 60 percent disability rating.  This 60 
percent rating meets the single service-connected percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating on a schedular basis.  38 C.F.R. § 4.25.

While the veteran clearly satisfies the threshold criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a), the record 
simply does not establish that the veteran's service-
connected disability renders him unemployable. 

The evidence in favor of the veteran's claim consists of his 
reports that his service connected disability precludes 
gainful employment, and the fact that he has a documented 
severe hearing loss.

This evidence must be weighed against the fact that the 
veteran was able to maintain gainful employment despite his 
hearing loss until his voluntary retirement at the 
approximate age of 70.  The veteran acknowledges that his 
hearing loss did not preclude gainful employment at that 
time, but argues that his hearing loss has worsened and now 
precludes gainful employment.

The April 2006 VA examiner's opinion, however, was that the 
hearing loss would not preclude current gainful employment.  
Given the examiner's medical expertise and lack of personal 
interest in the outcome of the claim, the Board finds the 
opinion to be more probative than that of the veteran.

The most probative evidence-the veteran's work history and 
the opinion on the current examination-weigh against a 
finding that the service-connected hearing loss precludes him 
from securing or following a substantially gainful 
occupation.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to TDIU is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


